 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

Addendum to Funding Agreement – Xantis Aion Securitisation Fund

  

United Kingdom, October 9, 2019.

 

Between:

 

  1. Argentum 47, Inc. (“Company”) formerly known as Global Equity International
Inc., a corporation organized under the laws of the State of Nevada, United
States of America, whose current principal place of business is 34 St.
Augustines Gate, Hedon, HU12 8EX, Hull, United Kingdom.           And:        
2. Xantis S.A. a company incorporated under the laws of Luxembourg that is the
legally appointed fund management company of Xantis Aion Securitisation Fund
(“Fund”), having its registered office located in 75 Parc d’Activités, L-8308
Capellen, Grand Duchy of Luxembourg

 

Herein, both parties will be referred to as the “Parties”.

 

Whereas, on June 6, 2018 the Company entered into a funding agreement with
Xantis S.A. a company incorporated under the laws of Luxembourg that is the
legally appointed fund management company of Xantis Aion Securitisation Fund;
and

 

Whereas, on October 10, 2018 the Company received U.S.$653,039.50 from the Fund
relating to a second tranche of funding pertaining to the June 6, 2018 funding
agreement; and

 

Whereas, on October 11, 2019, this second tranche of funding will be converted
to equity of the Company at a rate of U.S.$0.02 per share as per the terms and
conditions of the June 6, 2018 funding agreement; and

 

Whereas, the Company and the Fund are currently negotiating a new funding
agreement for the acquisition of a London City (United Kingdom) based
Independent Financial Advisory (IFA) and Discretionary Fund Management (DFM)
firm that administrates circa 180,000,000 GBP of Funds; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

  4. Due to ongoing negotiations of a new funding agreement, the Company agrees
to defer the conversion of the second tranche of the June 6, 2018 funding
agreement for 30 calendar days from the date of execution of this addendum.    
    5. If the Fund and the Company cannot reach a consensus regarding the terms
and conditions of the new funding agreement that satisfies both parties, the
Company will automatically convert the second tranche of the June 6, 2018
funding agreement 30 calendar days from the date of execution of this addendum.
This conversion into equity of the Company will be at U.S.$0.02 per share as per
the terms and conditions of the June 6, 2018 funding agreement.         6. If
the Fund and the Company are able to reach a consensus on the terms and
conditions of the new funding agreement that satisfies both parties and a new
agreement is effectively executed on or before the 30 day deadline, then the
Company will defer the conversion of the second tranche of the June 6, 2018
funding agreement for a further two (2) years and one (1) day from the date of
execution of this addendum. In this case, the conversion price of the second
tranche of the June 6, 2018 funding agreement into equity of the Company will be
equivalent to the closing market price two days prior the new conversion date.  
      7. This executed addendum with be duly filed via a Form 8-K with the SEC.

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

 

Argentum 47, Inc.       /s/ Enzo Taddei   Mr. Enzo Taddei – Director      
Xantis S.A.       /s/ Eva Fridrich   Miss Eva Fridrich - Director       /s/
Janice Allgrove   Miss Janice Allgrove - Director  

 

   

 

